DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myatt [US 20070175555 A1] in view of Pinkerton et al [WO 2013192335 A1].
As for claim 1, Myatt discloses a tire formed of at least a body (Figure 1) including a plurality of plies (30, 50, 60), at least one ply of the plurality of plies comprising:
 a resonator configured to generate a resonant signal in response to a signal (paragraphs 0034-0037 and 0042); and 

	Myatt does not specifically disclose a carbon-containing material distributed in one or more portions of the ply and configured to alter at least one characteristic of the resonant signal.  In an analogous art, Pinkerton discloses that it was known in the art for carbon-containing material to by distributed in one or more portions of a tire ply.  The material acts a resonator for altering a characteristic of a resonant signal (paragraphs 0009, 0016, 0017, and 00124).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Myatt to include the carbon-containing material of Pinkerton in order to monitor the amount of tire tread wear.  The modification would have allowed for a light weight determination that would reduce the amount of processing power and involvement of the detector of Myatt.
	As for claim 2, altering the at least one characteristic includes one or more of shifting a frequency of the resonant signal or attenuating the resonant signal proportionately to an amount of wear of one or more of the plurality of plies (Myatt, paragraph 0042).
	As for claims 3-5, Myatt discloses that as the tire is worn the absorption frequency of the tire changes.  The skilled artisan would recognize that the plurality of plies would shield the resonator/resonance circuits embedded in the tire.  Further, the thickness of the tires would affect the amount of attenuation.  See paragraphs 0039-0042).
	As for claim 6, the claim is interpreted and rejected using the same reasoning as claims 1 and 3-5 above.
	As for claim 7¸ the resonator is configured to resonate at a first frequency when a structural characteristic of a respective ply of the plurality of plies is greater than a level, and is 
	As for claims 13 and 14¸ Pinkerton discloses that the resonator can comprise a plurality of 3D aggregates formed of graphene sheets (paragraphs 0123-0127).
Claims 15 and 16 are interpreted and rejected using the same reasoning as claim 1 above.  Pinkerton shows that the carbon-containing material forms a sensor and that it is embedded on the inner liner of the tire.

Allowable Subject Matter
Claims 22-26 are allowed.
Claims 8-12 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684